TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00103-CR


                                  Ex parte Jeanette Stevens


                 FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         NO. 19-0237, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jeanette Stevens has filed a motion to dismiss her appeal. The motion

is signed by both appellant and her attorney in compliance with Rule 42.2(a) of the Texas Rules

of Appellate Procedure. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the

appeal. See id.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: May 8, 2019

Do Not Publish